DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 7, 10, 11, 13, 14, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	Claim 1, lines 17-18, the phrase "wherein the joining portion is provided between adjacent inner peripheral portions of the inner peripheral portions" renders the claim indefinite because earlier in the claim, lines 14-16, it recites that "inner peripheral portions where the plurality of the metal wires are NOT being covered with the batch plating portion."  If applicant meant to claim the middle portions between the outer peripheral portions and the inner peripheral portions being joined by the batch plating portion, then the claims should be amended to include such languages.
 	Claim 1, line 21, "plurality of" should be deleted for the consistency since earlier the claim calls for "outer peripheral portions", see line 19.
	Claim 1, line 24, "plurality of" should be deleted for the consistency since earlier the claim calls for "inner peripheral portions", see line 14.
 	Claim 2, line 3, "plurality of" should be deleted for the consistency since earlier claim 1 calls for "plating layers", see line 15.
 	Claim 4, line 2, "plurality of" should be deleted for the consistency since earlier claim 1 calls for "plating layers", see line 15.
 	Claim 5, line 2, "plurality of" should be deleted for the consistency since earlier claim 1 calls for "plating layers", see line 15.
 	Claim 10, lines 2-3, "chlorine present regions" is unclear to how these chlorine present regions relate to "a chlorine present region" cited in claim 8.
 	Claim 11, line 2, "chlorine present regions" is unclear to how these chlorine present regions relate to "chlorine present regions" cited in claim 10.
 	Claim 13, lines 9-10, the phrase "wherein the joining portion is provided between adjacent inner peripheral portions of the inner peripheral portions" renders the claim indefinite because earlier in the claim, lines 6-7, it recites that "inner peripheral portions where the plurality of the metal wires are NOT being covered with the batch plating portion."
 	Claim 14, line 2, "the plurality of plating layers" lacks antecedent basis.
 	In claim 20, "the joining portion" lacks antecedent basis.
	Claims 3 and 7 are included in this rejection because of dependency.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 7-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chuganey et al. (2021/0217542).
 	
    PNG
    media_image1.png
    536
    809
    media_image1.png
    Greyscale

 	Chuganey et al. discloses a coaxial cable comprising: a conductor (52); an insulator (54) covering a periphery of the conductor; a shield layer (58) covering a periphery of the insulator; and a sheath (55) covering a periphery of the shield layer, wherein the shield layer includes a lateral winding shielding portion comprising a plurality of metal wires (62) being helically wrapped around the periphery of the insulator to cover the periphery of the insulator, and a batch plating portion comprising a plating (68), which covers a periphery of the lateral winding shielding portion, wherein the shield layer includes a joining portion where the metal wires adjacent to each other in a circumferential direction are joined with each other with the batch plating portion at a gap where adjacent ones of the plurality of metal wires are spaced apart from each other, wherein the shield layer includes inner peripheral portions where the plurality of the metal wires are not being covered with the batch plating portion and plating layers are exposed, wherein the joining portion is provided between adjacent inner peripheral portions of the inner peripheral portions, wherein the shield layer includes outer peripheral portions where the plurality of the metal wires are being covered with the batch plating portion (Figs 3A & 3C) (re claims 1, 8, and 13).  Chuganey et al. also discloses that in at least a part of the shield layer, the batch plating portion constituting the joining portion and the plating layer exposed at the inner peripheral portion are alternately positioned in a direction perpendicular to a longitudinal direction of the metal wire, when being viewed from an inward portion in a cable radial direction (re claim 2); the width of the plating layer exposed at the inner peripheral portion is larger than the width of the batch plating portion constituting the joining portion, when being viewed from the inward portion in the cable radial direction (re claim 3).
 	Chuganey et al. discloses the plating layer comprising silver ([0048], silver plated copper wire) but does not disclose the batch plating portion comprising tin such that an outer peripheral portion of the outer peripheral portions includes an intermetallic compound between the metal wires and the batch plating portion (re claims 1 and 15).  However, it would have been obvious to one skilled in the art to use tin for the batch plating portion (68) of Chuganey et al. to meet the specific use of the resulting cable since tin is a well-known material in the art for being used as plating material.  
 	It is noted that since the modified cable of Chuganey et al. comprises structure and material as claimed, the shield layer is configured to be higher in electrical conductivity in an inner peripheral portion of the inner peripheral portions than the outer peripheral portion (re claim 1); and the plating layer (silver) is configured to be higher in electrical conductivity than the batch plating portion (tin) (re claim 4).
Re claims 5 and 14, in the modified cable of Chuganey et al., the plating layer comprises silver and the batch plating portion comprises tin.
 	Re claims 1 and 8, it has been held that the patentability of a product claim is determined by the novelty and nonobviouness of the claimed product itself without consideration of the process for making it, hot dip, which is recited in the claim.  In re Thorpe, 111 F. 2d 695, 698, 227 USPQ 964, 966; see also In re Nordt Development Co., LLC, [2017-1445] (February 8, 2018).
 	Re claims 7 and 16, Chuganey et al. does not disclose a terminal member integrally provided to at least one end portion of the cable.  However, it would have been obvious to one skilled in the art to integrally provide a terminal member to at least one end portion of the Chuganey et al. cable to provide a connection means for the same since a cable having a terminal member at an end thereof is well-known in the art.
 	Re claims 8-11, it is noted that since the coaxial cable of Chuganey et al. comprises structure and material as claimed; when an elemental analysis, energy type X-ray spectroscopy using a scanning electron microscope, is performed in any analysis region in the cable of Chuganey et al., it would have the characteristics as cited in claims 8-11.
 	Re claim 12, it would have been obvious to one skilled in the art to choose suitable outer diameter for the wires of the lateral winding shielding portion of Chuganey et al. to meet the specific use of the resulting cable since it has been held that where the general conditions of a claim are disclosed the prior art, discovering the optimum or workable range involves only routine skill in the art.  In re Aller, 105 USPQ 233.
	Re claims 17-20, Chuganey et al., as modified, also discloses in a portion around an inner peripheral portion of the metal wires absent the batch plating portion, an air layer is between the inner peripheral portions of the adjacent metal wires and between the insulator and the batch plating portion; and an inner surface of the joining portion, opposite to an outer surface of the insulator, comprises a curved shaped that recesses toward an inner side of the joining portion.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 7-11, 15, and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4 of U.S. Patent No. 11,437,692. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 and 4 of said patent disclose the invention as claimed.  Furthermore, since the cable of said patent comprises structure and material as claimed; when an elemental analysis, energy type X-ray spectroscopy using a scanning electron microscope, is performed in any analysis region in the cable of Chuganey et al., it would have the characteristics as cited in claims 8-11.

Response to Arguments
Applicant’s arguments with respect to claims 1, 8, and 17-20 have been considered but are moot in view of new ground of rejection.
 	Applicant argues that the cited reference fails to teach or suggest "wherein the chlorine is present in an inner peripheral portion in the shield layer."  Examiner would disagree.  As stated in the rejection above, since the modified cable of Chuganey et al. comprises structure and material as claimed, the chlorine is present in the inner peripheral portion in the shield layer.
 	Applicant argues that Chuganey fails to mention "wherein the shield layer is configured to be higher in electrical conductivity in an inner peripheral portion of
the plurality of inner peripheral portions than the outer peripheral portion” as recited in claim 1.  Examiner would disagree.  First, the fact that modified cable of Chuganey comprises structure and material as claimed, the shield layer is configured to be higher in electrical conductivity in an inner peripheral portion of
the plurality of inner peripheral portions than the outer peripheral portion.  Second, it has been held that the recitation that an element is "configured to" perform a function is not a positive limitation but only requires the ability to so perform.  It does not constitute a limitation in any patentable sense.  In re Hutchison, 69 USPQ 138.
 	
                                             Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

				Contact Information
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAU N NGUYEN whose telephone number is (571)272-1980. The examiner can normally be reached M-Th, 7am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Thompson can be reached on 571-272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAU N NGUYEN/Primary Examiner, Art Unit 2847